


Exhibit 10.104


PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
This Purchase and Sale Agreement and Joint Escrow Instructions (the “Agreement”)
is made as of July 18, 2012 (the “Effective Date”) by and between Electronics
For Imaging, Inc., a Delaware corporation (“Seller”), and Gilead Sciences, Inc.,
a Delaware corporation (“Buyer”), in the following factual context:
A.    Seller is the owner of certain real property, consisting of approximately
4.02 acres and improved by one building of approximately 293,752 gross square
feet known as 303 Velocity Way, in the City of Foster City (the “City”), San
Mateo County (the “County”), California 94404 (APN 94-122-140) (“Seller's
Property”), all as more particularly described in Exhibit A-1 and as shown on
the assessor's parcel map attached as Exhibit A-2.
B.    In January 2009 Buyer purchased from Seller approximately 30 acres of real
property (APN 94-122-050, 060, 070, 080, 110, 120, 130 and 150 and Parcel A as
shown on Map of Tract No. 92-83) improved with a building containing
approximately 163,000 gross square feet known as 301 Velocity Way, which
together with the Seller's Property comprise a contemplated master plan
development as set forth in the Vintage Park General Development Plan (the
“Project”). Buyer is also a current tenant of portions of two floors of the
Building (as defined in Section 1.2 below) contemplated for acquisition by Buyer
under this Agreement pursuant to that certain Sublease dated as of February 28,
2011 between Seller, as landlord, and Buyer, as tenant (the “Gilead Sublease”).
C.    Buyer now desires to purchase Seller's Property from Seller so that Buyer
will be the sole owner and developer of the Project, and Seller desires to sell
the Seller's Property to Buyer, on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the sum of One Hundred Dollars paid by Buyer
to Seller, the covenants contained in this Agreement and for other good and
valuable consideration, the receipt and sufficiency are hereby acknowledged,
Seller and Buyer agree as follows:
Section 1.
AGREEMENT OF SALE

Subject to and on the terms and conditions of this Agreement, Seller shall sell
to Buyer and Buyer shall purchase from Seller all of the following assets
(collectively, the “Property”):
1.1    Land. Seller's Property, together with (a) all privileges, rights,
easements and appurtenances belonging to the real property, including, without
limitation, all minerals, oil, gas and other hydrocarbon substances on and under
the real property; (b) all development rights, air rights, air credits, water,
water rights and water stock relating to the real property; and (c) all right,
title and interest of Seller in and to any streets, alleys, passages, common
areas, other easements and other rights-of-way or appurtenances included in,
adjacent to or used in connection with such real property (collectively, the
“Land”);
1.2    Improvements. Any and all buildings, structures, systems, facilities,
fixtures, fences and parking areas located on the Land, and any and all
machinery, equipment, apparatus and appliances (not owned by tenants) used in
connection with the operation or occupancy of the Land, including without
limitation the office building containing approximately 293,752 square feet




--------------------------------------------------------------------------------




of gross building area commonly known as 303 Velocity Way (commonly known as
“the Building”), Foster City, California 94404 (collectively, the
“Improvements”);
1.3    Personal Property. All of Seller's right, title and interest in and to
the tangible personal property (not owned by tenants) located on and used in
connection with the operation of the Land and Improvements that is listed on
Exhibit B (collectively, the “Personal Property”). The Personal Property shall
not include any personal property used in connection with Seller's occupancy of
the Property, such as workstations, furniture, office equipment, case work or
cabling (collectively, the “Retained Personal Property”). The Retained Personal
Property shall include the dining tables and chairs in Café Fiery, the first
floor lobby area furniture, all gym equipment located in the fitness center and
all racks, cages and other information technology infrastructure located in the
IT room, both on the second floor of the Building.
1.4    Leases. All of Seller's right, title and interest in and to all of the
leases, licenses and other occupancy agreements with tenants of the Property
which are listed on Exhibit C that Buyer elects to assume by so stating in the
Approval Notice (as defined in Section 3.2 below) (the “Leases”), together with
all rental deposits, security deposits and other deposits given by tenants to
secure their performance under the Leases;
1.5    Contracts. All of Seller's right, title and interest in and to any of the
contracts and agreements which are listed on Exhibit D that Buyer elects to
assume by so stating in the Approval Notice; provided, however, that the
following contracts shall be assumed by Buyer at Closing: (a) the Service
Agreement with Siemens Industries, Inc., dated April 13, 2012 (“Siemens
Contract”), and (b) the Rental Agreement with AquaPrix, Inc. dated November 7,
2011 (“AquaPrix Contract”) subject to obtaining any requisite consents; and
1.6    Other Assets. All of Seller's right, title and interest in and to all
tangible and intangible assets of any nature relating exclusively to the Land,
the Improvements and/or the Personal Property, including without limitation (a)
all warranties upon the Improvements or Personal Property, to the extent such
warranties are assignable; (b) copies of all plans, specifications, engineering
drawings and prints in Seller's possession or control relating to the
construction of the Improvements; and (c) all other intellectual or intangible
property used by Seller in connection with the Land, the Improvements and/or the
Personal Property (collectively, the “Other Assets”).
Section 2.PURCHASE PRICE
2.1    Amount. The purchase price for the Property (the “Purchase Price”) shall
be One Hundred Eighty Million Dollars ($180,000,000).
2.2    Payment. Buyer shall pay the Purchase Price to Seller as follows:
2.2.1    Deposit. Within three (3) business days after the Effective Date, and
as a condition precedent to the effectiveness of this Agreement, Buyer shall
deposit in escrow (“Escrow”) with the Title Company (as defined in Section 3.3)
the sum of Five Million Dollars ($5,000,000) in immediately available funds
(together with any interest accrued thereon) (the “Deposit”). The Title Company
shall place the Deposit in an interest-bearing account with either Bank of
America, N.A. or Wells Fargo Bank, N.A. or other financial institution
acceptable to Buyer and Seller.
2.2.2    Application of Deposit. If the sale of the Property pursuant to this
Agreement is consummated, the Deposit and all accrued interest shall be credited
against the Purchase Price. If the sale of the Property pursuant to this
Agreement is not consummated as a result of (i) a default by Seller, (ii)
termination of this Agreement pursuant to Sections 3.2, 3.4, 4.3.1, 4.3.2, 5.12
or 12, or (iii) failure of an express condition for the benefit of Buyer, the
Deposit shall be returned to Buyer (other than as set forth in Section 4.3.2).




--------------------------------------------------------------------------------




2.2.3    Payment of Balance. On or before the Closing Date (as defined in
Section 9.19.1), Buyer shall pay the balance of the Purchase Price by electronic
transfer of immediately available funds into escrow.
2.2.4    Allocation of Purchase Price. Buyer and Seller shall use reasonable
good faith efforts to agree, prior to expiration of the Due Diligence Period,
upon the allocation of the Purchase Price paid for the Property in accordance
with Section 1060 of the Internal Revenue Code of 1986 (as amended) (“Code”).
2.2.5    Liquidated Damages. IN THE EVENT THE SALE OF THE PROPERTY TO BUYER IS
NOT CONSUMMATED AS A RESULT OF BUYER'S MATERIAL DEFAULT (HEREAFTER DEFINED IN
SECTION11.1 11.1 BELOW) IN PERFORMANCE OF ITS OBLIGATION TO PURCHASE THE
PROPERTY, SELLER MAY TERMINATE THIS AGREEMENT AND RETAIN THE DEPOSIT AS
LIQUIDATED DAMAGES IN ACCORDANCE WITH SECTION 11.4. BUYER AND SELLER ACKNOWLEDGE
AND AGREE THAT SELLER'S ACTUAL DAMAGES, IN THE EVENT OF BUYER'S BREACH OF ITS
OBLIGATION TO PURCHASE THE PROPERTY WOULD BE EXTREMELY DIFFICULT OR
IMPRACTICABLE TO DETERMINE. THEREFORE, IN THE EVENT OF BUYER'S MATERIAL BREACH
OF ITS OBLIGATION TO PURCHASE THE PROPERTY, THE PARTIES HAVE AGREED, AFTER
NEGOTIATION, THAT THE DEPOSIT SHALL CONSTITUTE SELLER'S SOLE AND EXCLUSIVE RIGHT
TO DAMAGES AND THAT THIS SUM REPRESENTS A REASONABLE ESTIMATE OF THE ACTUAL
DAMAGES SELLER WOULD INCUR AS A RESULT OF BUYER'S DEFAULT IN THE PERFORMANCE OF
ITS OBLIGATION TO PURCHASE THE PROPERTY. THE FOREGOING SHALL NOT LIMIT SELLER'S
RIGHT TO RECOVERY UNDER ANY INDEMNITY BY BUYER IN CONNECTION WITH THIS
AGREEMENT13.8. SELLER WAIVES ANY RIGHT TO SPECIFIC PERFORMANCE OR DAMAGES OTHER
THAN AS SET FORTH IN THIS SECTION 2.2.5. BY INITIALING IN THE SPACES WHICH
FOLLOW, SELLER AND BUYER SPECIFICALLY AND EXPRESSLY AGREE TO ABIDE BY THE TERMS
AND PROVISIONS OF THIS SECTION 2.2.5 GOVERNING LIQUIDATED DAMAGES.
Seller (GG)        Buyer (RW)
2.2.6    Independent Consideration. Notwithstanding anything to the contrary
contained in this Agreement, if this Agreement is terminated for any reason
which entitles Buyer to the return of the Deposit, then the sum of One Hundred
and No/100 Dollars ($100.00) of the Deposit (the "Independent Consideration")
shall be paid to or retained by (as the case may be) Seller from the Deposit,
which amount Seller and Buyer have bargained for and agreed to as independent
and sufficient consideration for Seller's execution and delivery of this
Agreement. The Independent Consideration is non-refundable and separate
consideration from any other payment or deposit required by this Agreement, and
Seller shall retain the Independent Consideration upon any termination of this
Agreement notwithstanding any other provision of this Agreement to the contrary.
Section 3.DUE DILIGENCE
3.1    Due Diligence Period; Inspection and Access.
3.1.1    Due Diligence Period. The “Due Diligence Period” shall mean the period
beginning on the Effective Date and ending at 5:00 p.m. Pacific Time ninety (90)
days after Purchaser's full receipt of the Due Diligence Documents (defined in
Section 3.1.5).
3.1.2    Due Diligence Investigation. During the Due Diligence Period, Buyer
shall have the right to conduct at its sole cost and expense such
investigations, studies, surveys, analyses and tests of the Property as it shall
in its sole discretion determine are necessary or desirable (the “Due Diligence
Investigation”). This investigation may include a physical inspection of the




--------------------------------------------------------------------------------




Property, including, but not limited to, inspection and examination of soils,
environmental factors, if any, archeological information relating to the
Property, geological and other tests; a review and investigation of any zoning,
permits, reports, and engineering data; review of all governmental matters
affecting the Property (subject to the limitation set forth in Section
3.1.63.1.6 below); review of roofing, structural, mechanical, seismic and
security systems in the Building; review of the condition or title to the
Property; review of material documents relating to the ownership and operation
of the Property; and review of such other matters pertaining to an investment in
the Property as Buyer deems advisable. Seller shall also: (i) permit Buyer to
inspect the security system on the Property and any documents related to the
operation of the security system; and (ii) demonstrate the current security
system capabilities to enable Buyer to determine whether it can accommodate
multiple-tenant occupancy (collectively, the “Security Review”). The Security
Review shall be coordinated through and attended by Seller's authorized
representative.
3.1.3    Access/Conditions. To conduct its Due Diligence Investigation, Buyer
and its representatives shall have the right of access to the Property during
reasonable business hours and upon at least one (1) business days' prior notice.
Such access shall be coordinated through Seller's authorized representative,
Roger Wang, P.E., EFI Director of Facilities (telephone number: 650-357-3186),
or any other individual designated by Roger Wang, and Seller may require all
such access to be in the company of Seller's authorized representative. This
right of entry shall be subject to the following conditions:
(a)The Due Diligence Investigation shall be conducted in full compliance with
each law, zoning restriction, ordinance, rule, regulation or requirement of any
governmental or quasi governmental agency (“Governmental Entity”) with
jurisdiction over the Property. Buyer shall not interfere with Seller's business
and shall make every reasonable effort to accommodate the requests of Seller,
tenants of the Property and any other occupants of the Property regarding
conduct of the investigation so as to minimize interference with business
operations at the Property.
(b)Prior to entering the Property to perform its Due Diligence Investigation of
the Property or the Security Review, Buyer shall provide to Seller a certificate
of insurance showing that Buyer maintains in full force and effect, a policy of
comprehensive general liability insurance (i) covering the activities of Buyer
(including Buyer's employees, independent contractors and agents) in connection
with the Due Diligence Investigation, (ii) in an amount of not less than Three
Million Dollars ($3,000,000) combined single limit per occurrence from a carrier
rated A- or better by Best's Rating Guide, (iii) naming Seller, its officers,
directors, lenders, agents and employees as additional insureds, and (iv)
requiring at least thirty (30) days' written notice to Seller prior to
cancellation or reduction in coverage.
(c)All information supplied by Seller in the course of Buyer's Due Diligence
Investigation shall remain the property of Seller. In the event Closing does not
occur or this Agreement is terminated for any reason, Buyer shall promptly
return to Seller all documents obtained from Seller and Seller's agents;
provided, however, Buyer may retain a single copy of all such documents (other
than architectural drawings and construction specifications, which must be
returned to Seller) for archival purposes.
(d)Any investigation or other tests involving sampling or physical invasion of
the surface of the Property or physical sampling are to be made by Buyer only
after obtaining the express written consent of Seller, which shall not be
unreasonably withheld. Seller's authorized representative and Seller's
environmental consultants may attend any test or investigation at the Property
and shall be entitled, without cost, to duplicates of any samples taken by Buyer
(or, if duplicates are not reasonably attainable, Buyer may elect to deliver the
actual samples after testing) and to copies of all written reports and data
prepared by or on behalf of Buyer with respect to such sampling. Any request for
consent must be delivered to Seller and its authorized representative, together
with a reasonably detailed investigation plan sufficient for Seller to




--------------------------------------------------------------------------------




determine the scope and logistics of the proposed investigation, at least three
(3) business days before the desired test. Any invasive sampling or testing
permitted by Seller shall be performed at Buyer's sole cost in compliance with
all environmental laws and other requirements of Governmental Entities.
Depending on the nature of the invasive testing or sampling, Seller may require
an increase in the amount of insurance specified in Section 3.1.3(b)3.1.3(b). If
in the course of its investigation, Buyer discovers any environmental condition
which Buyer or its consultants or contractors believes should be reported to any
Governmental Entity, Buyer shall provide to Seller full information regarding
the discovery, and Seller shall assume any and all reporting obligations and
shall indemnify, defend and hold Buyer, its employees, authorized agents,
consultants, contractors and representatives harmless from any and all claims,
Liens, demands, losses, damages, liabilities, fines, penalties, charges,
administrative and judicial proceedings and orders, judgments, and all costs and
expenses incurred in connection therewith (including, without limitation,
reasonable attorneys' fees, reasonable costs of defense, and reasonable costs
and expenses of all experts and consultants) (collectively referred to as
“Claims”) arising directly or indirectly, in whole or in part, out of any
failure of Seller to fulfill such reporting obligations, if any. If a Phase I
environmental investigation report obtained during the Due Diligence Period
suggests that sampling is recommended, and if Seller consents to such testing in
accordance with this Section 3.1.3(d), Buyer may have additional time to review
and approve in its sole and unfettered discretion the environmental condition of
the Property (the “Environmental Due Diligence Investigation”) for such
additional period of time (the “Environmental Diligence Period”) as is
reasonably required to obtain permits for such testing and to obtain the results
and analysis thereof; provided that (i) Buyer has approved all other matters
relating to the Property other than the Property's environmental condition prior
to expiration of the Due Diligence Period, and (ii) in no event shall the
Environmental Diligence Period extend beyond the date that is ten (10) business
days prior to the Outside Closing Date (as defined in Section 9.1).
(e)Promptly after any physical inspection of the Property, if any damage to the
Property has resulted from such physical inspection, Buyer at its sole cost
shall restore the Property to the condition that existed immediately prior to
such inspection; provided that, if the Closing does not occur for any reason,
then Seller may elect to restore the Property itself and to charge the cost
thereof to Buyer (who shall pay the amount due within thirty (30) days after
delivery of an invoice from Seller).
(f)Buyer shall not permit any mechanics' or other Liens to be filed against the
Property as a result of Buyer exercising its right of entry, and Buyer at its
sole cost shall cause any Liens (as defined in Section 5.9) so filed to be
removed within five (5) days after written notice from Seller, by bond or
otherwise.
(g)Buyer's obligations under this Section 3.1.33.1.3 shall survive the
termination of this Agreement prior to Closing.
3.1.4    Indemnity. Buyer shall indemnify, defend and hold Seller, its officers,
directors, shareholders, affiliates, subsidiaries, lenders, employees,
contractors, agents, successors and assigns harmless from and against any and
all Claims, to the extent arising out of the acts or omissions of Buyer, its
agents, employees or contractors in the course of carrying out Buyer's Due
Diligence Investigation and Security Review, including but not limited to:
(a)any investigative activity, or any other act or omission in connection with
the Due Diligence Investigation or Security Review, by or on behalf of Buyer or
its employees, invitees, agents or contractors;
(b)any contract, agreement or commitment entered into or made by and between
Buyer and a third-party contractor in connection with the Due Diligence
Investigation or Limited Security Review; and




--------------------------------------------------------------------------------




(c)the investigation of the presence of Hazardous Materials (as defined in
Section 5.6.1(b)7.1.2) or substances on the Property, the exacerbation of any
pre-existing environmental condition, in any case, as a result of any act or
omission of Buyer or Buyer's employees, agents or contractors; provided, however
the indemnifications in this Section 3.1.43.1.4 shall not extend to the Claims
arising out of the discovery and/or reporting of existing conditions on the
Property. Buyer's obligations under this Section 3.1.43.1.4 shall survive the
termination of this Agreement prior to Closing.
3.1.5    Delivery of Documents. In connection with Buyer's Due Diligence
Investigation, Seller has provided or will provide to Buyer, within ten (10)
days after the Effective Date, copies of all development agreements, leases,
service contracts, engineering drawings/specifications, purchase
orders/agreements, operating costs, use permits, third-party reports, studies,
operating statements for the last three (3) years, environmental reviews,
compliance inspection reports, pending building permit applications, issued
building permits that have not received final inspection by the governmental
authority with jurisdiction, and other similar documents relating to the
Property in Seller's possession or control (collectively, the “Due Diligence
Documents”). Upon receipt of the Due Diligence Documents, Buyer shall promptly
deliver to Seller written notice of receipt thereof and confirmation that the
ninety-day duration of the Due Diligence Period has commenced; provided, that
Buyer may by written notice to Seller commence the ninety-day duration of the
Due Diligence Period prior to having received all Due Diligence Documents. The
Due Diligence Documents shall exclude (if any) (a) any item that is subject to
any legally recognized privilege (e.g., the attorney-client privilege) and
attorney work product, provided, however, Seller shall provide to Buyer a
general description of the categories of Due Diligence Documents claimed to be
excluded under this clause (a), (b) any document that contains proprietary or
confidential financial information not relating to the operation of the
Property, (c) any appraisals of the Property and (d) any item that Seller is
contractually or otherwise bound to keep confidential, provided, however, Seller
shall provide to Buyer a general description of the categories of Due Diligence
Documents claimed to be excluded under this clause (d). Except as expressly set
forth in this Agreement, Seller makes no representation or warranty relating to
the validity of the Due Diligence Documents, and Buyer acknowledges and agrees
that Buyer is responsible for verifying the accuracy of the Due Diligence
Documents. All information, including but not limited to the Due Diligence
Documents, supplied by Seller to Buyer pursuant to this Agreement shall remain
the property of Seller, except as provided in Section 3.1.3(c)3.1.3(c). In the
event the Closing does not occur, or this Agreement is terminated for any
reason, Buyer shall promptly return to Seller all documents, including but not
limited to the Due Diligence Documents, obtained from Seller and Seller's
agents, employees and contractors except as provided in Section
3.1.3(c)3.1.3(c).
3.1.6    Contact with Government Entities. Buyer shall not contact any
Governmental Entity, including but not limited to the City, about the Property
or this Agreement without first having given Seller not less than twenty-four
(24) hours notice to Roger Wang of Buyer's intent to contact the City or other
Governmental Entity. Buyer shall give Seller (i) copies of all written
communications to or from Governmental Entities, and (ii) at least 24 hours
prior notice of any meetings or telephone calls with Governmental Entities, so
that Seller may participate if it desires. Buyer shall not enter into any
binding agreements with Governmental Entities with respect to the Property that
become effective prior to the Closing.
3.1.7    Confidentiality. This Agreement, the Due Diligence Investigation, and
the Security Review shall be subject to the terms and conditions of the Mutual
Nondisclosure Agreement entered into by the parties on August 18, 2008, as
amended (the “NDA”). Buyer and Seller hereby reaffirm the terms and conditions
of the NDA as to the transactions contemplated under this Agreement. All of the
terms and conditions are incorporated herein by this reference. With regard to
this Agreement only, the term “Purpose” in the NDA shall include evaluating the
Property and performing the Security Review, and Buyer shall use all such
information solely for such Purpose.




--------------------------------------------------------------------------------




Buyer's obligations under this Section 3.1.73.1.7 shall survive the termination
of this Agreement in accordance with Section 6 of the NDA, but shall terminate
on Closing.
3.1.8    Estoppel Certificates. Seller shall use commercially reasonable efforts
to obtain and deliver to Buyer prior to the Closing fully completed and executed
tenant estoppel certificates substantially in the form attached as Exhibit E
from existing tenants of the Building, if any (“Tenant Estoppel Certificates”).
3.2    Approval/Disapproval of Due Diligence Investigation. Buyer shall approve
or disapprove of the results of its Due Diligence Investigation in the exercise
of Buyer's sole discretion by written notice (“Approval Notice”) delivered to
Seller no later than 5:00 p.m. on the last day of the Due Diligence Period. The
Approval Notice shall identify any Leases to be assigned to Buyer at Closing.
Buyer's disapproval shall terminate this Agreement, in which case the Deposit,
together with all accrued interest, shall be returned to Buyer and, except as
otherwise provided herein, this Agreement shall be of no further force and
effect except for those provisions which are expressly to survive the
termination of this Agreement. If no Environmental Due Diligence Period
commences pursuant to Section 3.1.3(d), Buyer's failure to deliver the Approval
Notice to Seller shall be deemed disapproval. Notwithstanding any other
provision of this Agreement to the contrary, Buyer may elect to terminate this
Agreement at any time during the Due Diligence Period for any reason whatsoever
in Buyer's sole and unfettered discretion, in which case the Deposit, together
with all accrued interest, shall be returned to Buyer. If an Environmental Due
Diligence Period commences pursuant to Section 3.1.3(d), Buyer shall approve or
disapprove of the results of its Environmental Due Diligence Investigation in
the exercise of Buyer's sole discretion by written notice (“Supplement to
Approval Notice”) delivered to Seller no later than 5:00 p.m. on the last day of
the Environmental Due Diligence Period. Buyer's disapproval shall terminate this
Agreement, in which case the Deposit, together with all accrued interest, shall
be returned to Buyer and, except as otherwise provided herein, this Agreement
shall be of no further force and effect except for those provisions which are
expressly to survive the termination of this Agreement. The Approval Notice and
the Supplement to Approval Notice, if any, are collectively referred to herein
as the Approval Notice.
3.3    Preliminary Report/Survey. Buyer shall obtain a preliminary report or
commitment for title insurance (the “Preliminary Report”) covering the Property
and issued by First American Title Insurance Company located at 100 Spear
Street, Suite 1600, San Francisco, CA 94105, Attn: Heather Kucala, Escrow No.
NCS-554841-SF (the “Title Company”), together with a legible copy of each
document, map and survey referred to in the Preliminary Report. Buyer shall have
the right to obtain an ALTA survey in form and substance required by Title
Company to issue the Title Policy (as defined in Section 4.1.3).
3.4    Approval/Disapproval of Preliminary Report. Buyer shall approve or
disapprove of the Preliminary Report and any exceptions to title shown thereon
(the “Exceptions”) in the exercise of Buyer's sole discretion on or before the
date that is thirty (30) days following the Effective Date, subject to Buyer's
right to review and approve or disapprove within five (5) days after receipt
thereof any supplement to the Preliminary Report resulting from any new title
exception or the title company's review of the ALTA survey obtained by Buyer
pursuant to this Agreement (“Title Supplement”). If Buyer disapproves title,
whether with respect to the Preliminary Report or a Title Supplement, Buyer may
elect to either (a) terminate this Agreement by giving Seller written notice of
termination within the applicable time period for review, or (b) give Seller a
written notice (“Disapproval Notice”) identifying the disapproved title matters
which Buyer will require to be removed or cured at or prior to Closing
(“Disapproved Title Matters”). Failure by Buyer to timely give either notice
approving the Preliminary Report and the Exceptions or the Disapproval Notice
shall be deemed approval. With respect to any Disapproved Title Matters, Seller
shall notify Buyer in writing within ten (10) business days after Seller's
receipt of the Disapproval Notice whether Seller will cause the Disapproved
Title Matters to be removed or cured at or prior to Closing. If




--------------------------------------------------------------------------------




Seller elects not to remove or cure all Disapproved Title Matters, Buyer may, at
its option, by written notice to Seller within ten (10) business days after
receipt of Seller's notice, elect to: (i) close the purchase of the Property and
take title subject to any Disapproved Title Matters which Seller elects not to
remove or cure (subject to satisfaction of the other conditions to Closing), or
(ii) terminate this Agreement. Notwithstanding the foregoing, Seller shall
remove by Closing any exception that is a voluntary monetary encumbrance
(whether or not disapproved by Buyer), including without limitation, that
certain Lease Supplement No. 1 and Memorandum of Lease and Deed of Trust and
Option to Purchase and Fixture Filing recorded on July 16, 2004 as Instrument
No. 2004-147511 (the “Deed of Trust”).
Section 4.CONDITIONS PRECEDENT
4.1    Buyer's Conditions. Buyer's obligations under this Agreement are subject
to the fulfillment of the following conditions at or prior to the Closing Date,
which conditions are for the benefit of Buyer only and the satisfaction or
fulfillment of which may be waived only in writing by Buyer:
4.1.1    Representations and Warranties True at Closing. Seller's
representations and warranties contained in this Agreement that are qualified by
materiality shall be true and correct and any such representations and
warranties that are not qualified by materiality shall be true and correct in
all material respects, in each case, as of the Effective Date and as of the
Closing Date, as though such representations and warranties were made on and as
of the Closing Date.
4.1.2    Performance. Seller shall have performed and complied in all material
respects with all covenants, agreements, terms and conditions required by this
Agreement to be performed or complied with by it prior to or at the Closing.
4.1.3    Title Policy. The Title Company shall on the Closing Date be
irrevocably and unconditionally committed to deliver to Buyer an ALTA extended
coverage owner's policy of title insurance with such endorsements as Buyer shall
reasonably request (the “Title Policy”), with liability not less than the
Purchase Price showing fee title to the Property vested in Buyer, subject only
to the Exceptions approved by Buyer pursuant to Section 3.43.4.
4.1.4    EFI Lease. At Closing, Buyer and Seller shall have entered into a lease
pursuant to which Buyer shall lease to Seller portions of the Building, and
Seller will license to Buyer certain of Seller's Retained Personal Property, in
the form attached hereto as Exhibit F (the “EFI Lease”).
4.1.5    Leases. Subject to Section 9.7.1, all leases and occupancies, other
than the EFI Lease and any other lease specifically approved by Buyer in the
Approval Notice, shall be terminated by Seller by Closing and any cost related
thereto paid by Seller by Closing.
4.1.6    Approval of Buyer's Board of Directors. Buyer's Board of Directors
shall have approved the purchase of the Property on substantially the terms and
conditions set forth in this Agreement.
4.2    Seller's Conditions. Seller's obligations under this Agreement are
subject to the fulfillment of the following conditions at or prior to the
Closing Date, which conditions are for the benefit of Seller only and the
satisfaction or fulfillment of which may be waived only in writing by Seller:
4.2.1    Representations and Warranties True at Closing. Buyer's representations
and warranties contained in this Agreement (i) that are qualified by materiality
shall be true and correct and (ii) any such representations and warranties that
are not qualified by materiality shall be true




--------------------------------------------------------------------------------




and correct in all material respects, in each case, as of the Effective Date and
as of the Closing Date, as though such representations and warranties were made
on and as of the Closing Date.
4.2.2    Performance. Buyer shall have performed and complied in all material
respects with all covenants, agreements, terms and conditions required by this
Agreement to be performed or complied with by it prior to or at the Closing.
4.2.3    EFI Lease. Buyer and Seller shall have entered into the EFI Lease.
4.2.4    Reconveyance. The interest of Societe Generale Financial Corporation
(“Lender”) in the Property shall have been fully terminated and released of
record (which may be immediately prior to and concurrently with the Closing),
including a quitclaim deed of Lender's interest of the Property, a termination
of the ground lease between Lender, as ground lessee, and Seller, as ground
lessor, and a reconveyance of the Deed of Trust.
4.3    Failure of Conditions.
4.3.1    Failure of a Condition for the Benefit of Buyer. If any of the
conditions to Closing set forth in Section 4.14.1 are not satisfied at the
Closing Date, Buyer may terminate this Agreement by written notice to Seller and
the Title Company. In the event of such termination of this Agreement, the
Escrow shall be terminated, the Deposit shall be returned to Buyer and all other
funds and all documents deposited with the Title Company shall be returned to
the party having deposited the same. The foregoing shall not affect Buyer's
remedies for a default by Seller, which shall be governed by Section 11.
4.3.2    Failure of a Condition for the Benefit of Seller. If any of the
conditions to Closing set forth in Section 4.24.2 are not satisfied at the
Closing Date for a reason other than the default of Buyer, Seller may terminate
this Agreement by written notice to Buyer and the Title Company. In the event of
such termination of this Agreement, the Escrow shall be terminated, the Deposit
shall be returned to Buyer and all other funds and documents deposited with the
Title Company shall be returned to the part having deposited the same. The
foregoing shall not affect Seller's remedies for a default by Buyer, which shall
be governed by Section 11.
Section 5.SELLER'S REPRESENTATIONS and Warranties
5.1    Authority. Seller is a duly formed, validly existing corporation in good
standing in the State of Delaware, and is qualified to do business in the State
of California. Seller has the requisite power and authority to execute, deliver
and perform this Agreement. This Agreement and the other documents executed by
Seller in accordance herewith constitute legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms.
All actions and approvals required under Seller's organizational documents and,
except as set forth on Schedule 5.1, any agreements of Seller with third parties
to sell, transfer, convey and deliver the Property and consummate the
transactions contemplated by this Agreement have been duly taken and obtained.
All persons acting for and on behalf of Seller have the necessary authority to
execute documents and to otherwise consummate this transaction.
5.2    No Conflict. Except as set forth on Schedule 5.2, the execution and
delivery of this Agreement, the consummation of the transactions provided for
herein and the fulfillment of the terms hereof will not result in a material
breach of any of the terms or provisions of, or constitute a material default
under any provision of Seller's organizational documents or any agreement by
which Seller is bound, or any order or regulation of any court, regulatory body,
administrative agency or Governmental Entity having jurisdiction over Seller.




--------------------------------------------------------------------------------




5.3    Contracts. Except as disclosed on the Preliminary Report or as listed in
Exhibit C and Exhibit D hereto, or provided in the Due Diligence Documents after
the Effective Date (collectively, the “Contracts”), there are no agreements
relating to the Property to which Seller is party and by which Buyer or the
Property will be bound after the Closing, other than those that can be
terminated without cause on no more than thirty (30) days' notice and that are
listed in Exhibit C and Exhibit D (other than the Siemens Contract and the
AquaPrix Contract). Except as noted on Exhibit C or Exhibit D, the Contracts are
in full force and effect and to Seller's knowledge, binding on the parties
thereto. Seller has provided, or prior to the expiration of the Due Diligence
Period will provide, correct and complete copies of the Contracts to Buyer.
5.4    Litigation. No litigation or other legal proceeding is pending, or to
Seller's knowledge, proposed, threatened or anticipated with respect to the
Property or any matter affecting Seller's ability to transfer the Property.
5.5    Legal Compliance. To Seller's knowledge, except as otherwise disclosed in
Schedule 5.5, the Property and Seller's operations concerning the Property are
not in violation of any applicable federal, state or local statute, law or
regulation (“Applicable Laws”), and no notice from any Governmental Entity has
been served upon Seller claiming any violation of Applicable Laws, or requiring
or calling attention to the need for any work, repairs, construction,
alterations or installation on or in connection with the Property in order to
comply Applicable Laws, with which Seller has not complied. If there are any
such notices with which Seller has complied, Seller shall provide Buyer with
copies thereof.
5.6    Hazardous Materials; Asbestos.
5.6.1    Definitions. For purposes of this Agreement:
(a)“Environmental Law(s)” means all present and future laws that relate to the
protection of human health, public or worker safety, occupation health, wildlife
or the environment, including without limitation, (i) federal, state, regional
and local laws, regulations, rules, and other written requirements; (ii)
permits, orders, plans, guidelines and similar directives of all federal, state,
regional and local governmental authorities; and (iii) administrative and
judicial decrees, judgments, orders and directives.
(b)“Hazardous Material” means any substance which is designated, defined,
classified or regulated as a hazardous substance, hazardous material, toxic
substance, hazardous waste, pollutant or contaminant under any Environmental
Law, as currently in effect, including, without limitation, petroleum
hydrocarbons (including crude oil or any fraction thereof and all petroleum
products and additives thereto), PCBs, asbestos, explosives, corrosives, toxic
materials, flammable materials, infectious materials, radioactive materials,
carcinogenic materials, reproductive toxicants and mold.
(c)“Release” means any accidental or intentional spilling, leaking, pumping,
pouring, emitting, discharging, injecting, escaping, leaching, dumping or
disposing into the environment of any Hazardous Material (including the
abandonment or discarding of barrels, containers, and other receptacles
containing any Hazardous Material).
5.6.2    Representations. Except as otherwise disclosed in the Due Diligence
Documents, or disclosed to Buyer through any physical testing or inspection of
the Land or Improvements or otherwise:
(a)To Seller's knowledge, Seller has not received any written notice of
violation issued pursuant to any Environmental Law with respect to the Land or
Improvements.




--------------------------------------------------------------------------------




(b)To Seller's knowledge, during Seller's period of ownership of the Property,
there has been no Release by Seller on the Property of any Hazardous Materials
in violation of any applicable Environmental Laws.
(c)To Seller's knowledge, during Seller's period of ownership of the Property,
Seller has not installed any asbestos or asbestos-containing material in the
Property through construction, renovation or otherwise.
5.7    Government Action. There are no presently pending or to Seller's
knowledge, contemplated or threatened (i) proceedings by any Governmental Entity
to condemn or demolish the Land or Improvements or any part of them, or (ii)
proceedings to declare the Land or Improvements or any part of them a nuisance.
To Seller's knowledge there are no presently pending zoning changes, or other
proceedings or actions (including legislative action) by any Governmental Entity
that will in any way affect the size of, use of, improvements on, construction
on, or access to the Property, except as disclosed in Schedule 5.7.
5.8    Liens. Except as set forth in Schedule 5.8, there are no liens, pledges,
charges, security interests, encumbrances or other claims of any kind
(collectively “Liens”) with respect to the Personal Property that will not be
paid at Closing.
5.9    Seller's Knowledge. For purposes of this Agreement, the phrase “to
Seller's knowledge” or other similar phrases shall mean to the current actual
knowledge of Roger Wang, Seller's chief financial officer and Seller's general
counsel without any duty of inquiry or investigation. The individuals named in
this Section 5.9 shall have no personal liability for any of Seller's
representations or warranties by reason of being named herein.
5.10    Survival of Seller's Representations and Warranties. The representations
and warranties set forth in this Section 5 are made as of the Effective Date and
are remade as of the Closing Date and shall not be deemed to be merged into or
waived by the instruments of Closing, but shall survive the Closing until 11:59
p.m. Pacific Time on the first anniversary of the date of Closing (“Survival
Expiration Date”). Buyer shall have the right to bring an action thereon only if
Buyer has given Seller written notice of the circumstances giving rise to the
alleged breach on or before the Survival Expiration Date.
5.11    Notice of Changed Circumstances. If Seller becomes aware of any fact or
circumstance that would render false or misleading a representation or warranty
made by Seller, Seller shall immediately give written notice of such fact or
circumstance to Buyer.
5.12    Inaccuracies Known to Buyer. Any fact, condition or circumstance
actually known by or disclosed to Buyer prior to the expiration of the Due
Diligence Period that contradicts or renders untrue any warranty or
representation made by Seller under this Agreement, shall render such warranty
or representation superseded and of no effect to the extent of such
contradiction or untruth. If a fact, condition or circumstance known by or
disclosed to Buyer prior to the expiration of the Due Diligence Period renders
any warranty or representation of Seller untrue in a material respect, Buyer
shall have the right to elect, as Buyer's sole and exclusive remedy, either: (i)
to terminate this Agreement and receive the return of the Deposit, or (ii) to
waive such contradiction or untruth and proceed to Closing in accordance with
this Agreement. Notwithstanding the foregoing, nothing in this Section shall
excuse all or any part of Seller's obligation to perform Seller's Covenants set
forth in Article 8 of this Agreement.
Section 6.BUYER'S REPRESENTATIONS
6.1    Buyer's Authority. Buyer hereby represents and warrants to Seller that
Buyer has the requisite power and authority to execute, deliver and perform this
Agreement. This Agreement




--------------------------------------------------------------------------------




and the other documents executed by Buyer in accordance herewith constitute
legal, valid and binding obligations of Buyer, enforceable against Buyer in
accordance with their respective terms. All persons acting for and on behalf of
Buyer have the necessary authority to execute documents and to otherwise
consummate this transaction.
6.2    Financing. Buyer has or will on the Closing Date have all funds necessary
to consummate the transactions contemplated by this Agreement.
6.3    Litigation. To Buyer's actual knowledge (without inquiry or
investigation) there is no pending litigation, administrative proceeding, or
other legal action or act by a Governmental Entity which would prevent the
Closing in accordance with the terms of this Agreement.
6.4    Survival of Buyer's Representations and Warranties. The representations
and warranties set forth in this Section 6Section 6 are made as of the Effective
Date and are remade as of the Closing Date and shall not be deemed to be merged
into or waived by the instruments of Closing, but shall survive the Closing
until the Survival Expiration Date. Seller shall have the right to bring an
action thereon only if Seller has given Buyer written notice of the
circumstances giving rise to the alleged breach before the Survival Expiration
Date.
6.5    Notice of Changed Circumstances. If Buyer becomes aware of any fact or
circumstance that would render false or misleading a representation or warranty
made by Buyer, Buyer shall immediately give written notice of such fact or
circumstance to Seller.
Section 7.AS-IS; INDEMNITY; RELEASE
7.1    “AS IS” SALE.
7.1.1    No Reliance on Disclosures. ACKNOWLEDGING (A) BUYER HAS ACQUIRED AND
OWNS THE MAJORITY OF THE PROJECT AS WELL AS REAL PROPERTY IN FOSTER CITY IN THE
VICINITY OF THE PROPERTY; (B) BUYER IS A CURRENT OCCUPANT OF THE BUILDING; (C)
BUYER HAS HAD OR WILL HAVE AN ADQUATE TIME TO MAKE AN EVALUATION OF THE
PROPERTY; (D) BUYER HAS ENTERED INTO THIS AGREEMENT WITH THE INTENTION OF MAKING
AND RELYING UPON ITS OWN INVESTIGATION OR THAT OF THIRD PARTIES WITH RESPECT TO
THE PHYSICAL, ENVIRONMENTAL, ECONOMIC AND LEGAL CONDITION OF THE PROPERTY, (E)
BUYER HAS CONTRACTED OR MAY CONTRACT WITH CERTAIN ADVISORS AND CONSULTANTS,
INCLUDING BUT NOT LIMITED TO ENVIRONMENTAL CONSULTANTS, ENGINEERS AND
GEOLOGISTS, SOILS AND SEISMIC EXPERTS, TO CONDUCT SUCH ENVIRONMENTAL,
GEOLOGICAL, SOIL, HYDROLOGY, SEISMIC, PHYSICAL, STRUCTURAL, MECHANICAL AND OTHER
INSPECTIONS OF THE PROPERTY AS BUYER DEEMS TO BE NECESSARY AND THAT BUYER HAS
REVIEWED OR WILL REVIEW ALL SUCH REPORTS AS WELL AS ALL MATERIALS AND OTHER
INFORMATION GIVEN OR MADE AVAILABLE TO BUYER BY SELLER, BUYER AGREES, SUBJECT TO
THE REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN, TO TAKE THE PROPERTY
“AS-IS,” “WHERE-IS,” AND WITH ALL FAULTS AND CONDITIONS THEREON. ANY
INFORMATION, REPORTS, STATEMENTS, DOCUMENTS OR RECORDS PREPARED BY THIRD PARTIES
(COLLECTIVELY, THE “DISCLOSURES”) PROVIDED OR MADE TO BUYER OR ITS CONSTITUENTS
BY SELLER OR ANY OF SELLER'S AFFILIATES SHALL NOT BE REPRESENTATIONS OR
WARRANTIES OF SELLER. EXCEPT AS EXPRESSLY SET FORTH HEREIN, BUYER SHALL NOT RELY
ON SUCH DISCLOSURES, BUT RATHER, BUYER SHALL RELY ONLY ON ITS OWN INSPECTION OF
THE PROPERTY.
7.1.2    Disclaimer of Warranties. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT,
OTHER THAN THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT, SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY




--------------------------------------------------------------------------------




DISCLAIMS ANY REPRESENTATIONS AND WARRANTIES BY SELLER OR ON BEHALF OF SELLER OR
OTHERWISE, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE,
OF, AS TO, CONCERNING OR WITH RESPECT TO THE PROPERTY OR MATTERS AFFECTING THE
PROPERTY, INCLUDING WITHOUT LIMITATION (A) THE NATURE, QUALITY OR CONDITION OF
THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND GEOLOGY; (B)
THE INCOME TO BE DERIVED FROM THE PROPERTY, (C) THE SUITABILITY OF THE PROPERTY
FOR ANY AND ALL ACTIVITIES AND USES WHICH BUYER MAY CONDUCT THEREON, (D) THE
COMPLIANCE OF OR BY THE PROPERTY WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS
OF ANY APPLICABLE GOVERNMENTAL ENTITY, INCLUDING BUILDING, HEALTH, SAFETY, LAND
USE AND ZONING LAWS, REGULATIONS AND ORDERS; (E) THE HABITABILITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY; (F)
STRUCTURAL AND OTHER ENGINEERING CHARATERISTICS (INCLUDING SEISMIC DAMAGE); (G)
THE PRESENCE, EXISTENCE OR ABSENCE OF TERMITES, PESTS, HAZARDOUS WASTES, TOXIC
SUBSTANCES OR OTHER ENVIRONMENTAL MATTERS OR (H) ANY OTHER INFORMATION
PERTAINING TO THE PROPERTY OR THE MARKET AND PHYSICAL ENVIRONMENTS IN WHICH IT
IS LOCATED.
7.1.3    Release of Claims. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION IN SECTIONS 3.1.3(d), 5.10, 7.1.4,
7.1.5, 9.6, 11, 12 and 13.11, AND WITHOUT LIMITING BUYER'S RIGHT TO TERMINATE
THIS AGREEMENT AND BE ENTITLED TO THE RETURN OF THE DEPOSIT IN ACCORDANCE WITH
SECTION 2.2.2, BUYER, ITS SUCCESSORS AND ASSIGNS, HEREBY UNCONDITIONALLY AND
ABSOLUTELY WAIVE, RELEASE AND AGREE NOT TO MAKE ANY CLAIM OR BRING ANY COST
RECOVERY ACTION OR CLAIM FOR CONTRIBUTION OR OTHER ACTION OR CLAIM AGAINST
SELLER OR SELLER'S AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, LENDERS,
SUCCESSORS AND ASSIGNS FOR ANY “CLAIMS” (AS DEFINED IN SECTION 3.1.3) OR
COMPENSATION WHATSOEVER, DIRECT OR INDIRECT, KNOWN OR UNKNOWN, FORESEEN OR
UNFORESEEN, ACCRUED OR UNACCRUED, LIQUIDATED OR UNLIQUIDATED, FIXED OR
CONTINGENT, WHICH BUYER EVER HAD, NOW HAS OR MAY HAVE, OR WHICH MAY ARISE IN THE
FUTURE ON ACCOUNT OF OR IN ANY WAY GROWING OUT OF OR IN CONNECTION WITH (A) ANY
FEDERAL, STATE, OR LOCAL ENVIRONMENTAL OR HEALTH AND SAFETY LAW OR REGULATION,
INCLUDING WITHOUT LIMITATION THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT OF 1980, 42 U.S.C. SECTION 9601, AS AMENDED OR
ANY STATE EQUIVALENT, OR ANY SIMILAR LAW NOW EXISTING OR HEREAFTER ENACTED OR
(B) ANY ENVIRONMENTAL CONDITIONS WHATSOEVER ON ABOUT OR UNDER THE PROPERTY OR
(C) SUBJECT TO THE PROVISIONS OF SECTION 7.1.5 BELOW, ANY OTHER MATTER RELATING
TO OR CONNECTED WITH THE CONDITION OF THE PROPERTY. THE PROVISIONS OF THIS
SECTION 7 SHALL SURVIVE THE CLOSING. BUYER REPRESENTS TO SELLER THAT BUYER HAS
CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY
AS BUYER DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF
THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN
WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE
PROPERTY, AND WILL RELY UPON SAME.
7.1.4    RELEASE OF CERTAIN CLAIMS. WITH RESPECT TO THE FOREGOING RELEASE OF
CLAIMS, IN GIVING SUCH RELEASE, BUYER ACKNOWLEDGES THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTION 1542, AS AMENDED OR MODIFIED, WHICH PROVIDES THAT:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR




--------------------------------------------------------------------------------




HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”
BUYER HEREBY SPECIFICALLY ACKNOWLEDGES THAT BUYER HAS CAREFULLY REVIEWED THIS
SECTION 7 AND DISCUSSED ITS IMPORT WITH LEGAL COUNSEL, IS FULLY AWARE OF ITS
CONSEQUENCES, AND THAT THE PROVISIONS OF THIS SECTION 7 ARE A MATERIAL PART OF
THIS AGREEMENT; PROVIDED, HOWEVER, SUCH RELEASE, WAIVER OR DISCHARGE PURSUANT TO
THIS SECTION 7: (A) SHALL NOT APPLY AND SHALL BE OF NO FORCE OR EFFECT AS TO ANY
CLAIMS RELATING TO: (I) SELLER'S BREACH OF THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THE BREACH OF ANY REPRESENTATION OR WARRANTY EXPRESSLY SET FORTH IN
THIS AGREEMENT, (II) SELLER'S FRAUD, (III) SELLER'S INTENTIONAL
MISREPRESENTATION, (IV) CLAIMS DESCRIBED IN SECTION 7.1.5, OR (V) ANY CLAIMS
UNDER THE EFI LEASE OR ANY OTHER AGREEMENT ENTERED INTO BY THE PARTIES AT
CLOSING; AND (B) SHALL ONLY BE EFFECTIVE FROM AND AFTER THE CLOSING WITH RESPECT
TO CLAIMS UNDER THE GILEAD SUBLEASE OR UNDER THE RECIPROCAL EASEMENT AGREEMENT
RECORDED ON JANUARY 30, 2009 IN THE OFFICIAL RECORDS OF THE COUNTY AS DOCUMENT
NO. 2009-008980 OR THE DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS FOR
VINTAGE PARK RECORDED DECEMBER 27, 1985 IN THE OFFICIAL RECORDS OF THE COUNTY AS
DOCUMENT NO. 85138387.
Seller (GG)        Buyer (RW)
7.1.5    THIRD PARTY CLAIMS. In the event there are third party actions, suits
or legal proceedings (the “Proceeding”) for injury or death to persons or damage
to property arising out of or relating to events occurring on the Property
during the period of Seller's ownership of the Property, to the extent that they
are not caused by, or attributable to, any act or omission of Buyer, its
employees, agents, contractors or invitees during the period of Seller's
ownership of the Property, then Buyer shall have the right to tender defense of
any such Proceeding to Seller, and Seller shall indemnify, defend and hold Buyer
harmless from and against any losses, damages, liabilities, fines, penalties,
charges and all costs and expenses incurred or suffered by Buyer in connection
with or relating to the Proceeding; provided, however, that Seller shall have no
such obligation unless: (a) Buyer notifies Seller in writing within forty-five
(45) days of the date Buyer becomes first aware of the commencement of a
Proceeding against Buyer (provided that no failure or delay in giving notice
will relieve Seller from its indemnity obligation, except to the extent that
Seller is prejudiced by such failure or delay); (b) Buyer provides Seller with
copies of all documents received by Buyer relating to the Proceeding; (c) Buyer
gives Seller, with reputable counsel of Seller's choosing, the sole power to
direct and control the settlement and defense of the Proceeding, provided that
Seller will not settle a Proceeding without Buyer's consent unless (i) all
claims in the Proceeding against Buyer will be dismissed with prejudice as part
of the settlement and (ii) the sole relief provided is to be paid in full or
performed by Seller; and (d) Buyer uses commercially reasonable efforts to
cooperate and assist Seller in its defense or settlement of the Proceeding. This
Section 7.1.5 shall in no way apply to or alter Buyer's release of claims set
forth in Section 7.1.3(A) and 7.1.3(B)
7.2    Survival. Buyer's and Seller's agreements and covenants under this
Section 7 Section 7shall survive the Closing.
Section 8.OPERATION OF THE PROPERTY PENDING THE CLOSING
8.1    Normal Course of Business. Seller shall use commercially reasonable
efforts to continue to operate, manage and maintain the Property in such
condition so that the Property shall be in substantially the same condition as
of the Closing Date as it was on the Effective Date, ordinary wear and tear
excepted. Ordinary wear and tear shall not include any failure by Seller to




--------------------------------------------------------------------------------




utilize good maintenance practices. Seller shall complete before Closing
construction necessary to obtain final inspection and sign-off of any issued
building permits for the Property relating to Seller's, and not Buyer's,
occupancy of the Property. Seller shall maintain all existing insurance policies
in connection with the Property. Seller's existing liability and property
insurance pertaining to the Property may be canceled by Seller as of the Closing
Date. Other than as set forth in Section 8.7, Seller shall not make any material
alterations to the Property without the prior written approval of Buyer, which
may be withheld in Buyer's sole discretion.
8.2    No New Leases. Seller shall not enter into any new leases for any portion
of the Property, or modify or extend any of the existing Leases, without the
prior written consent of Buyer.
8.3    Maintenance of Condition of Title. During the term of this Agreement,
except as expressly provided in the last sentence of Section 3.4 and in Section
4.2.4, Seller shall not allow any Lien or any other matter to cause the
condition of title to the Property to be changed from that as existed as of the
Effective Date, without Buyer's prior written consent.
8.4    Leases. Between the date of this Agreement and the Closing Date, Seller
shall not, without Buyer's prior written consent, in Buyer's sole and absolute
discretion, (i) renew any Leases, (ii) amend any Leases, or (iii) enter into any
leases affecting the Property.
8.5    Contracts. Seller will not enter into any purchase contract obligation
which will not be paid in full prior to the Closing Date or any service,
maintenance, or management, design or improvement contract that cannot be
canceled upon thirty (30) days' notice at no cost to Buyer unless Seller first
obtains the written approval of Buyer, in Buyer's sole discretion.
8.6    Mutual Cooperation. Seller and Buyer shall each cooperate with the other
in pursuing the matters required to be performed by the other as set forth in
this Agreement and otherwise shall use commercially reasonable efforts to
fulfill the conditions to Closing.
8.7    BAAQMD Permits. Seller shall, at its cost, make all repairs, replacements
and modifications to equipment and/or the Building as may be required by the Bay
Area Air Quality Management District (“BAAQMD”) in connection with issuance by
BAAQMD of new permits or transfer of Seller's existing permits to Buyer at
Closing, and, in any event, as may be required to cause such equipment and/or
the Building to comply with BAAQMD requirements in effect as of the Effective
Date. Seller's provision of a certification from a licensed third party provider
reasonably acceptable to Buyer that the subject equipment and/or Building comply
with said requirements shall satisfy Seller's obligation hereunder. If
notwithstanding Seller's commercially reasonable efforts, any required
modifications, repairs or replacements have not been completed by the Closing
Date, then at Buyer's election, either (i) Seller shall have such additional
time as may be reasonably required post-Closing in order to perform the same
together with reasonable rights of access as may be needed, or (ii) Buyer shall
perform the same post-Closing at Seller's cost.
8.8    Further Encumbrances. Seller shall not execute any documents or otherwise
take any action that will have the result of further encumbering the Property in
any fashion.
Section 9.CLOSING
9.1    Time. Provided that all conditions set forth in Section 4 have been
either satisfied or waived by the appropriate party, the parties shall close the
transaction contemplated by this Agreement (the “Closing”), within ten (10)
business days after the later of the expiration of the Due Diligence Period or
the Environmental Diligence Period, if any (the “Closing Date”); provided,
however, in no event shall the Closing Date be later than one hundred eighty
(180) days after the Effective Date (the “Outside Closing Date”).




--------------------------------------------------------------------------------




9.2    Escrow. The terms of this Agreement (including, but not limited to, the
terms contained in this Section 9), together with such additional instructions
as the Title Company shall reasonably request and to which the parties shall
agree, shall constitute the escrow instructions to the Title Company. If there
is any inconsistency between this Agreement and any additional escrow
instructions given to the Title Company, this Agreement shall control unless the
intent to amend this Agreement is clearly and expressly stated in the additional
escrow instructions. Buyer and Seller shall cause the Title Company to execute
and deliver a counterpart of this Agreement to each of them.
9.3    Seller's Deposits into Escrow. Seller shall deposit into escrow on or
before Closing the following documents:
9.3.1    Grant Deed. A duly executed and acknowledged grant deed in the form of
Exhibit H, conveying good and marketable fee simple title to the Property to
Buyer, subject only to the Exceptions (if any) approved or deemed approved by
Buyer pursuant to Section 3.43.4 (the “Grant Deed”);
9.3.2    Bill of Sale. A duly executed bill of sale in the form of Exhibit I,
conveying the Personal Property to Buyer without representation or warranty (the
“Bill of Sale”);
9.3.3    Lease Assignment. Two counterpart originals of an assignment in the
form of Exhibit J, assigning to Buyer all of Seller's interest as landlord under
each Lease specifically approved by Buyer in the Approval Notice, if any (the
“Lease Assignment”), duly executed by Seller;
9.3.4    EFI Lease. Two counterpart originals of the EFI Lease, duly executed by
Seller.
9.3.5    Assignment of Contracts and General Assignment. Two counterpart
originals of an assignment in the form of Exhibit K, assigning to Buyer all of
Seller's interest in the Contracts and Other Assets (the “General Assignment”),
duly executed by Seller;
9.3.6    Non-Foreign Certificate. A duly executed certificate of Seller stating
that Seller is not a “foreign person” within the meaning of Section 1445(f) of
the Internal Revenue Code of 1986, as amended (the “Non-Foreign Certificate”);
9.3.7    Withholding Affidavit. Seller's affidavit of nonforeign status as
contemplated by California Revenue and Taxation Code Sections 18662 and 18668
(the “Withholding Affidavit”);
9.3.8    Natural Hazard Disclosure Statement. A completed and executed natural
hazard disclosure statement, which shall disclose whether the Property is
located within one (1) or more of the six (6) natural hazard zones specified in
California Civil Code Section 1103.2 (the “Natural Hazard Disclosure
Statement”);
9.3.9    Tenant Notices. Letters addressed to each tenant of the Property, under
Leases assigned to Buyer pursuant to Section 9.3.3, if any, identifying Buyer as
the new owner of the Property and stating the address to which future rent
payments and correspondence should be sent (the “Tenant Notices”) in the form
attached hereto as Exhibit L;
9.3.10    Gilead Sublease Termination. Two counterpart originals of a
termination of the Gilead Sublease in the form of Exhibit M, terminating the
Gilead Sublease as of the Closing Date (“Gilead Sublease Termination”), duly
executed by Seller;
9.3.11    Parking Agreement Termination. Two counterpart originals of a
termination of that certain Agreement Regarding Operating Costs for Shared
Parking Facilities dated as of




--------------------------------------------------------------------------------




September 3, 2009 (the “Parking Agreement”), terminating the Parking Agreement
effective as of the Closing, in form and substance reasonably satisfactory to
Buyer and Seller (the “Parking Agreement Termination”), duly executed by Seller;
and
9.3.12    Other. Such additional documents, including written escrow
instructions consistent with this Agreement, as may be reasonably necessary for
conveyance of the Property in accordance with the terms of this Agreement.
9.4    Buyer's Deposits into Escrow. Buyer shall deposit into escrow on or
before Closing:
9.4.1    Purchase Price. The balance of the Purchase Price in accordance with
the provisions of Section 2Section 2, plus or minus prorations and closing costs
as provided in Section9.6 9.6, by electronic transfer of immediately available
funds;
9.4.2    Lease Assignment. Two counterpart originals of the Lease Assignment
duly executed by Buyer;
9.4.3    EFI Lease. Two counterpart originals of the EFI Lease duly executed by
Buyer;
9.4.4    General Assignment. Two counterpart originals of the General Assignment
duly executed by Buyer;
9.4.5    Gilead Sublease Termination. Two counterpart originals of the Gilead
Sublease Termination, duly executed by Buyer;
9.4.6    Parking Agreement Termination. Two counterpart originals of the Parking
Agreement Termination, duly executed by Buyer; and
9.4.7    Other. Such additional documents, including written escrow instructions
consistent with this Agreement, as may be reasonably necessary for conveyance of
the Property in accordance with this Agreement.
9.5    Closing. When the Title Company has received all documents and funds
identified in Sections 9.39.3 and 9.4;9.4 has received written notification from
Buyer and Seller that all conditions to Closing have been satisfied or waived;
and the Title Company is irrevocably committed to issue the Title Policy as
described in Section 4.1.34.1.3, then, and only then, the Title Company shall
take the following actions in the following chronological order:
9.5.1    Record any reconveyance documents in accordance with Section 4.2.4 and
then the Grant Deed (the “Recordable Documents”);
9.5.2    Issue the Title Policy to Buyer;
9.5.3    Deliver to Buyer: (i) a conformed copy (showing all recording
information thereon) of the Recordable Documents, (ii) the original Bill of
Sale, (iii) fully executed originals of the Lease Assignment, General
Assignment, EFI Lease, Gilead Sublease Termination and Parking Agreement
Termination, (iv) the Non-Foreign Certification, (v) the Withholding Affidavit,
(vi) the Natural Hazard Disclosure Statement, and (vii) the Tenant Notices; and
9.5.4    Deliver to Seller: (i) a conformed copy (showing all recording
information thereon) of the Recordable Documents, (ii) fully executed originals
of the Lease Assignment, General Assignment, EFI Lease, Gilead Sublease
Termination and the Parking Agreement Termination, and (iii) the Purchase Price
(as adjusted pursuant to Section 9.69.6).




--------------------------------------------------------------------------------




The Title Company shall prepare and sign closing statements showing all receipts
and disbursements and deliver copies to Buyer and Seller.
9.6    Prorations and Closing Costs. Subject to the other provisions of this
Section 9.69.6, all receipts and disbursements of the Property will be prorated
as of 11:59 p.m. Pacific Time on the day immediately preceding the Closing Date.
Not less than two (2) business days prior to the Closing, the Title Company
shall submit to Buyer and Seller for their approval a tentative prorations
schedule showing the categories and amounts of all prorations proposed. The
parties shall agree on a final prorations schedule prior to the Closing. If
following the Closing either party discovers an error in the prorations
statement, it shall notify the other party and the parties shall promptly make
any adjustment required. The provisions of this Section 9.6 shall survive the
Closing.
9.6.1    Property Rents. Buyer shall be credited and Seller charged with rent
and other payments, including percentage rent and operating costs, due by
tenants under the Leases assigned to Buyer at Closing for periods subsequent to
the Closing Date. Rent under the Leases shall be apportioned as of the Closing
Date (with the Closing Date belonging to Buyer) on the basis of a 365-day year.
All rents and other sums received by Buyer after the Closing Date shall be
applied first to rent and other obligations accrued or due on or after the
Closing Date and then to unpaid rent accruing prior to the Closing Date. Buyer
hereby agrees to promptly pay to Seller any amounts due to Seller after Closing.
Seller shall be permitted to pursue its remedy for collection of any rent
arrearages applicable to the period prior to the Closing Date.
9.6.2    Security Deposits. Buyer shall be entitled to credit against its
obligation to pay the Purchase Price for the total sum of all rental deposits,
security deposits, and other deposits paid to Seller by tenants under any Leases
assigned to Buyer and by Buyer, as tenant, under the Gilead Sublease, except to
the extent such deposits have been applied in accordance with the terms of any
Lease.
9.6.3    Property Taxes. All real and personal property taxes, assessments,
improvement bonds and other similar expenses, if any, whether payable in
installments or not, including, without limitation, all supplemental taxes
attributable to the period prior to the Closing Date for the calendar year in
which the Closing occurs, shall be prorated to the Closing Date, based on the
latest available tax rate and assessed valuation. If the amount of any
installment of real property taxes is not known as of the Closing Date, then a
proration shall be made by the parties based on a reasonable estimate of the
real property taxes applicable to the Property and the parties shall adjust the
proration when the actual amount becomes known upon the written request of
either party made to the other. In the event any error in proration is
discovered post-closing, each party agrees to pay to the other any amount
required to adjust and correct the error in proration within thirty (30) days of
written demand.
9.6.4    Utility Charges. All utility charges attributable to the period before
the Closing Date shall be paid by Seller. Seller shall cause all meters to be
read on the day before the Closing Date. All utility security deposits, if any,
shall be retained by Seller or, if Buyer elects, shall be assigned to Buyer and
credited to Seller at Closing.
9.6.5    Closing Costs. Seller shall pay all city and county documentary
transfer taxes, the escrow fees, the cost of the Title Policy and the cost of
obtaining the ALTA survey. Buyer shall pay the cost of endorsements desired by
Buyer. Seller and Buyer shall each pay all other closing costs in accordance
with County custom.
9.7    Possession. Seller shall deliver exclusive right of possession to the
Property to Buyer on the Closing Date, subject only to the Exceptions (if any)
approved by Buyer pursuant to Section 3.4, the EFI Lease and the rights of any
tenants under the Leases, if any.




--------------------------------------------------------------------------------




9.7.1    Konica Minolta Sublease. The parties acknowledge that as of the
Effective Date Konica Minolta Systems Laboratory, Inc. (“Konica Minolta”) is a
third party tenant in the Building pursuant to that certain Sublease dated as of
August 10, 2009 between Seller, as landlord, and Konica Minolta, as tenant (the
“Konica Minolta Sublease”), the term of which is scheduled to expire on August
31, 2012. In the event that Konica Minolta fails to surrender the premises under
the Konica Minolta Sublease upon the expiration thereof, then Seller shall not
consent to a hold over by Konica Minolta nor otherwise extend the term of the
Konica Minolta Sublease, and Seller shall promptly commence an unlawful detainer
proceeding against Konica Minolta and use commercially reasonable efforts to
expeditiously prosecute the proceedings to completion. If such unlawful detainer
proceeding against Konica Minolta is not completed by Closing, any continued
occupancy by Konica Minolta shall be deemed a sublease under the EFI Lease,
Buyer and Seller shall modify the EFI Lease prior to Closing to reflect such
fact and Seller agrees to diligently pursue the unlawful detainer action to a
resolution which results in Konica Minolta's surrender of any and all occupied
portions of the Property.
9.7.2    Fiery Café. 3.4As of the Closing, Buyer shall assume operational
control and management of the Fiery Café located on the first floor of the
Building and shall have the right to commence construction to modify the first
floor kitchen area; provided that any such modifications do not unreasonably
interfere with use of the Fiery Café by Seller's employees during the term of
the EFI Lease.   Buyer shall supervise any such construction.
9.7.3    EFI Lease. The parties acknowledge that Buyer currently occupies the
fifth floor and a portion of the third floor of the Building pursuant to the
Gilead Sublease (“Gilead Premises”). Seller shall use reasonable efforts to
vacate the remainder of the third floor of the Building (“EFI Third Floor
Space”) in the condition specified in Section 2.6 of the EFI Lease prior to
Closing. At the Closing, Buyer shall leaseback to Seller all portions of the
Building (excluding the common areas of the first floor, the Fiery Café, the
Gilead Premises and the EFI Third Floor Space, if previously vacated by Seller)
on a rent and operating expense free basis pursuant to the terms and conditions
of the EFI Lease. The rentable square feet of the premises subject to the EFI
Lease shall contain a customary load factor for common areas, including common
areas of the first floor. The parties anticipate that Seller's surrender of the
premises under the EFI Lease will be phased as follows: first, the EFI Third
Floor Space within thirty (30) days from the Closing Date; second, a full floor
not currently part of the Gilead Premises to be designated by Seller and
reasonably agreed to by Buyer during the Due Diligence Period (the “Additional
Floor”) within six (6) months from the Closing Date; and third, the remainder of
the premises within twelve (12) months from the Closing Date. Seller's failure
to vacate within the timeframes specified shall be subject to payment of penalty
fees as more particularly set forth in Exhibit F.
Section 10.ADDITIONAL COVENANTS
10.1    Forms of Agreements. During the Due Diligence Period, Buyer and Seller
shall endeavor in good faith to agree upon the form of any document or
instrument reasonably necessary to carry out the intent of this Agreement.
10.2    Press Release/Public Disclosure. Subject to applicable law or any
listing agreement with a securities exchange or NASDAQ, (i) Buyer and Seller
shall consult with each other before issuing or making, and to the extent
reasonably practicable, shall provide each other with a reasonable opportunity
to review and comment upon, any press release or other public statement or
filing relating to this Agreement or any of the transactions contemplated hereby
and (ii) each party shall obtain the other party's prior approval of any press
release disclosing the sale of the Property pursuant to this Agreement.




--------------------------------------------------------------------------------




Section 11.DEFAULT
11.1    Default Defined. As used in this Agreement the term “default” shall mean
a breach of this Agreement that has not been cured within the time period
provided in Section 11.2.
11.2    Notice and Opportunity to Cure. If either party breaches its obligations
under this Agreement, the non-breaching party shall give the breaching party
written notice of such breach , and the opportunity to cure such breach for a
period of five (5) business days after delivery of the notice of breach with
respect to a monetary breach, or fifteen (15) business days after delivery of
the notice of breach with respect to a non-monetary breach.
11.3    Buyer's Remedies Prior to Closing.
(a)If Seller is in default or breach of the Agreement (and Buyer is not then in
breach of the Agreement), such default or breach becomes actually known to Buyer
prior to expiration of the Due Diligence Period and Buyer does not timely
provide the Approval Notice, this Agreement shall terminate and Buyer shall be
entitled to reimbursement from Seller of the documented costs of its Due
Diligence Investigation, up to a maximum amount of Five Hundred Thousand Dollars
($500,000). If Buyer timely delivers the Approval Notice, Buyer shall be deemed
to have waived all defaults or breaches by Seller actually known to Buyer prior
to expiration of the Due Diligence Period.
(b)Notwithstanding Section 7.1.3, if, after expiration of the Due Diligence
Period and prior to the Closing, Seller is in breach or default of the Agreement
(and Buyer is not then in breach of the Agreement) and such breach or default
was not actually known by Buyer during the Due Diligence Period, Buyer shall be
entitled to all remedies for Seller's breaches, whether at law or in equity
(including, without limitation, terminating the Agreement, closing Escrow and
recovering damages and/or seeking specific performance), subject to the
limitations set forth in Section 11.6.
11.4    Seller's Remedies Prior to Closing. In the event of Buyer's material
default11.1, provided Seller is not then in breach of this Agreement, Seller
shall have the option to terminate this Agreement and retain the Deposit as
liquidated damages, pursuant to Section 2.2.5.
11.5    Release from Escrow. Upon termination of this Agreement pursuant to
Sections 11.3 and 11.4, the Title Company shall promptly return to Buyer and
Seller, respectively, all documents and monies deposited by them into escrow,
subject to Seller's right to retain the Deposit pursuant to Sections 2.2.5. and
11.4.
11.6    Seller's Default after Closing; Limitation of Liability. Notwithstanding
Section 7.1.3, if Seller is in breach of its obligations under this Agreement,
including without limitation an uncured breach of any of Seller's
representations and warranties under this Agreement and such breach becomes
known to Buyer after expiration of the Due Diligence Period, or if any other
Seller breach occurs or is discovered after the Closing of Escrow, then
notwithstanding any provision to the contrary herein: (i) Seller's maximum
aggregate liability, and the maximum aggregate amount which may be awarded to
and collected by Buyer (whether the claim is brought in contract, tort, equity
or otherwise) and including any amounts for attorney's and experts' fees and
costs shall under no circumstances whatsoever exceed Ten Million Dollars
($10,000,000) and (ii) no claim by Buyer alleging a default by Seller may be
made, and Seller shall have no liability for the same, unless and until such
claims, either alone or together with any other claims made by Buyer under this
Agreement, is for an aggregate amount in excess of Twenty-Five Thousand Dollars
($25,000) (“Threshold Amount”), in which event Seller's liability respecting any
final judgment concerning such claim(s) shall be for the full amount thereof. If
any such final judgment is for an amount less than the Threshold Amount, then
Seller shall have no liability with respect to such claim(s). In no event shall
Buyer have any claims for lost opportunity, lost profits or other damages of a




--------------------------------------------------------------------------------




consequential, special or indirect nature. The provisions of this Section 11.6
shall survive the Closing.
Section 12.DAMAGE, DESTRUCTION AND CONDEMNATION
If, prior to Closing, the Property, or any part thereof shall be condemned or
destroyed or damaged by fire or other casualty, Seller shall promptly so notify
Buyer. In the event of a Material Loss (hereinafter defined), Buyer shall have
the option to terminate this Agreement by giving notice to Seller within fifteen
(15) days of Seller's request that the option be exercised (but no later than
Closing). If the condemnation, destruction or damage does not result in a
Material Loss, then Seller and Buyer shall consummate the transaction
contemplated by this Agreement notwithstanding such condemnation, destruction or
damage. If the transaction contemplated by this Agreement is consummated, Buyer
shall receive all condemnation proceeds and/or proceeds of insurance under all
policies of insurance applicable to the destruction or damage of the Property
together with any deductible amounts which shall be paid by Seller to Buyer, and
Seller shall, at Closing, execute and deliver to Buyer all customary proofs of
loss and other similar items. If Buyer elects to terminate this Agreement in
accordance with this Section 12, the Deposit shall be returned to Buyer, this
Agreement shall terminate and neither party shall have any further rights or
obligations under this Agreement, except as otherwise provided for in this
Agreement. For purposes of this Section 12, a “Material Loss” means
condemnation, damage or destruction that is reasonably estimated to cost or be
valued at (as the case may be) more than Five Million Dollars ($5,000,000.00).
Section 13.GENERAL
13.1    Notices. All notices, consents, requests, demands, approvals, and other
communications provided for in this Agreement shall be in writing and shall be
effective for all purposes (a) upon receipt when personally delivered to the
recipient at the recipient's address set forth below, (b) when received by
United States mail, postage prepaid, by registered or certified mail, return
receipt requested, addressed to the recipient as set forth below, or when such
receipt is rejected, (c) one (1) business day after deposit with a recognized
overnight courier or delivery service, or (d) when received by facsimile if
delivery is confirmed by receipt of a successful transmission report generated
by the sender's facsimile machine addressed to the recipient as set forth below.
If the date on which any notice to be given hereunder falls on a Saturday,
Sunday or federal or state legal holiday, then such date shall automatically be
extended to the next business day immediately following such Saturday, Sunday or
legal holiday.
The addresses for notices are:
SELLER:
Electronics For Imaging, Inc.

303 Velocity Way
Foster City, CA 94404
Attention: Alex Grab, Associate General Counsel
Telephone: (650) 357-3369 
Fax: (650) 357-3776 


With a copy to:
Bingham McCutchen LLP

1117 S. California Avenue
Palo Alto, CA 94304-1106
Attention: Ellen E. Jamason
Telephone: (650) 849-4826 
Facsimile: (650) 849-4616 


BUYER:
Gilead Sciences, Inc.

333 Lakeside Drive




--------------------------------------------------------------------------------




Foster City, CA 94404
Attention: Brett Pletcher, Senior Vice President and
General Counsel
Telephone: (650) 522-6219
Facsimile: (650) 522-5771


With a copy to:
Carr McClellan Ingersoll Thompson & Horn

216 Park Road
Burlingame, CA 94010
Attention: Lisa H. Stalteri
Telephone: (650) 696-2539
Facsimile: (650) 342-7685
Either party may change its address by written notice to the other given in the
manner set forth above.
13.2    Entire Agreement. This Agreement and the NDA contain the entire
agreement and understanding between Buyer and Seller concerning the subject
matter of this Agreement and supersede all prior agreements, terms,
understandings, conditions, representations and warranties, whether written or
oral, made by Buyer or Seller concerning the Property or the other matters which
are the subject of this Agreement. This Agreement has been drafted through a
joint effort of the parties and, therefore, shall not be construed in favor of
or against either of the parties, and shall be construed as a whole in
accordance with its fair meaning, and without regard to California Civil Code
Section 1654 or similar statutes.
13.3    Amendments and Waivers. No addition to or modification of this Agreement
shall be effective unless set forth in writing and signed by the party against
whom the addition or modification is sought to be enforced. The party benefited
by any condition or obligation may waive the same, but such waiver shall not be
enforceable by another party unless made in writing and signed by the waiving
party. No delay or failure to require performance of any provision of this
Agreement shall constitute a waiver of that provision. Any waiver granted shall
apply solely to the specific instance expressly stated.
13.4    Severability. The provisions of this Agreement are intended to be
severable and enforced to the maximum extent permitted by law. If for any reason
any provision of this Agreement shall be held invalid, illegal or unenforceable
in whole or in part in any jurisdiction, then that provision shall be
ineffective only to the extent of the invalidity, illegality or unenforceability
and in that jurisdiction only, without in any manner affecting the validity,
legality or enforceability of the unaffected portion and the remaining
provisions in that jurisdiction or any provision of the Agreement in any other
jurisdiction. The unaffected portion and provisions of the Agreement will be
enforced to the maximum extent permitted by law.
13.5    References. Unless otherwise indicated, (a) all section and exhibit
references are to the sections and exhibits of this Agreement, and (b) all
references to days are to calendar days. All the exhibits attached hereto are
incorporated herein by this reference. The headings used in this Agreement are
provided for convenience only and this Agreement shall be interpreted without
reference to any headings. The masculine, feminine or neuter gender and the
singular or plural number shall be deemed to include the others whenever the
context so indicates or requires.
13.6    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and to be performed in California.




--------------------------------------------------------------------------------




13.7    Time. Time is of the essence in the performance of each party's
respective obligations under this Agreement, and no notice of a party's intent
to require strict compliance with the deadlines set forth in this Agreement is
required.
13.8    Assignment. Neither Buyer nor Seller shall have the right to assign its
rights and obligations under this Agreement without the consent of the other,
which consent shall not be unreasonably withheld; provided, however, Buyer may
assign its rights to, and direct Seller to deliver the Grant Deed to, an entity
that is wholly-owned by Buyer. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and assigns.
13.9    Further Assurances. Each party, at any time before or after Closing, at
its own expense shall execute such documents and take such other actions
consistent with the terms of this Agreement reasonably required to carry out the
terms of this Agreement.
13.10    No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any person other than the express parties to this Agreement.
13.11    Commissions, Indemnity. Each party hereby indemnifies and agrees to
protect, defend and hold harmless the other party from and against all
liability, cost, damage or expense (including, without limitation, attorneys'
fees and costs incurred in connection therewith) on account of any brokerage
commission or finder's fee which the indemnifying party has agreed to pay or
which is claimed to be due as a result of the actions of the indemnifying party.
This Section is intended to be solely for the benefit of the parties hereto and
is not intended to benefit, nor may it be relied upon by, any person or entity
not a party to this Agreement.
13.12    Recording. Concurrently with the execution of this Agreement, (i)
Seller shall execute, in recordable form, and deliver to Title Company a Short
Form or Memorandum of this Agreement (the “Memorandum”) in the form attached
hereto as Exhibit N which shall be recorded in the Official Records upon receipt
by the Title Company of the Deposit and (ii) Buyer shall execute, in recordable
form, and deliver to Title Company a Quitclaim in the form attached hereto as
Exhibit N-1, which shall be recorded by Escrow Holder upon written instructions
to Escrow Holder by both Seller and Buyer upon termination of this Agreement (i)
because Buyer fails to timely delivery the Approval Notice or (ii) Buyer elects
to terminate this Agreement pursuant to any provision of this Agreement giving
Buyer the right to do so or (iii) Seller elects to terminate this Agreement
pursuant to any provisions of this Agreement giving Seller the right to do so.
Notwithstanding the foregoing provisions of this Section, Buyer shall not be
obligated to instruct Escrow Holder to record the Quitclaim if Buyer asserts
that there is a breach or default by Seller under this Agreement with respect to
which Buyer has the remedy of specific performance of Seller's obligation to
convey title to the Property to Buyer.
13.13    Transaction Expenses. Except as otherwise provided in this Agreement,
each party shall pay its own fees and expenses incident to the negotiation,
preparation, execution, authorization (including any necessary meetings or
actions) or delivery of this Agreement and in consummating the transactions
contemplated by this Agreement, including, without limitation, the fees and
expenses of its attorneys, accountants and other advisors.
13.14    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signature pages may be
detached from the counterparts and attached to a single copy of this Agreement
to physically form one document. Any copies bearing faxed or photocopied
signatures shall be valid, binding and admissible as though original.




--------------------------------------------------------------------------------




13.15    Survival. The provisions of this Agreement shall not merge with the
delivery of the Deed, but shall survive the Closing indefinitely, except that
the Representations and Warranties of Seller in Section 5 above and of Buyer in
Section 6 shall terminate at 11:59 p.m. Pacific Time on the Survival Expiration
Date.




--------------------------------------------------------------------------------




Section 14.LIST OF EXHIBITS AND SCHEDULES


Exhibit
Description
 
 
Exhibit A-1
Description of Seller's Property
Exhibit A-2
Assessor's Parcel Map
Exhibit B
Personal Property
Exhibit C
Leases
Exhibit D
Contracts and Agreements
Exhibit E
Form of Tenant Estoppel Certificate
Exhibit F
EFI Lease
Exhibit G
Intentionally Omitted
Exhibit H
Grant Deed
Exhibit I
Bill of Sale
Exhibit J
Lease Assignment
Exhibit K
Assignment of Contracts and General Assignment
Exhibit L
Form of Tenant Notice Letter
Exhibit M
Gilead Sublease Termination
Exhibit N
Memorandum of Agreement
Exhibit N-1
Quitclaim Deed
Schedule 5.1
Authority
Schedule 5.2
No Conflict
Schedule 5.5
Legal Compliance
Schedule 5.7
Government Action
Schedule 5.8
Liens



[Signatures appear on next page.]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
BUYER:
GILEAD SCIENCES, INC.,
a Delaware Corporation
By: /s/ Robin L. Washington___________
Name: Robin L. Washington___________
Its: Senior Vice President & Chief Financial
 Officer_________________________
SELLER:
ELECTRONICS FOR IMAGING, INC.,
a Delaware Corporation
By: /s/ Guy Gecht_________________
Name: Guy Gecht_________________
Its: CEO________________________





--------------------------------------------------------------------------------






Acceptance by Title Company
The Title Company acknowledges receipt of the foregoing Agreement and accepts
the instructions contained herein.
Dated: July 19, 2012    First American Title Insurance Company
By:    /s/ H. Kucala    
Name:     H. Kucala    
Title:    Closer    




